June 20, 2011 United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Attention: Mr. Patrick Gilmore, Accounting Branch Chief Re: DecisionPoint Systems, Inc. Form 10-K for the Fiscal Year Ended December 31, 2010 Filed Mach 16, 2011 Form 10-Q for the Quarterly Period Ended March 31, 2011 Filed May 23, 2011 File No. 333-144279 Ladies and Gentlemen: This is to confirm that DecisionPoint Systems International, Inc. (formerly known as DecisionPoint Systems, Inc.) intends to submit a response to the comment letter of the reviewing Staff of the Commission dated June 7, 2011 relating to the above-referenced filing by July 6, 2011.Please contact David Manno of Sichenzia Ross Friedman Ference LLP at 212-981-6772 if you have any questions regarding this matter. Very Truly Yours, /s/Donald W. Rowley Chief Financial Officer t: 949.465.0065 f: 949.859-3647 19655 Descartes Foothill Ranch, CA 92610-2609 www.decisionpt.com
